                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 BIG GAIN WISCONSIN, LLC,

                              Plaintiff,
        v.                                                                 ORDER

 WESTVIEW, INC., WESTVIEW LLC, and                                     18-cv-473-jdp
 DUANE VANDER VEEN,

                              Defendants.


       Plaintiff Big Gain Wisconsin, LLC, brings breach of contract claims against defendants,

who it alleges failed to pay for animal feed that Big Gain sold to them. Defendants have asserted

nine affirmative defenses, which Big Gain has moved to strike under Federal Rule of Civil

Procedure 12(f). Dkt. 14. Defendants have not filed a response brief by the extended deadline

for doing so. In light of their failure to respond, the court will consider any counter-arguments

to be waived and will grant Big Gain’s motion to strike. See Bonte v. U.S. Bank, N.A., 624 F.3d

461, 466 (7th Cir. 2010) (“Failure to respond to an argument . . . results in waiver.”).

       However, in so doing, the court notes that several of the purported affirmative defenses

defendants assert are not affirmative defenses at all, meaning that this order will not preclude

defendants from raising them later in the litigation. For instance, defendants’ first purported

affirmative defense, “fail[ure] to state a claim . . . upon which relief can be granted,” Dkt. 11,

at 8, is actually just a general defense appropriately asserted under Rule 12. Similarly,

defendants’ fourth purported affirmative defense, “fail[ure] to join one or more indispensable

parties,” id., is properly asserted under Rule 19 and need not be asserted as an affirmative
defense. This order is accordingly limited to striking those affirmative defenses cognizable

under Rule 8 (such as failure of consideration, laches, unclean hands, and so forth).



                                           ORDER

       IT IS ORDERED that Plaintiff Big Gain Wisconsin, LLC’s motion to strike defendants’

affirmative defenses, Dkt. 14, is GRANTED and defendants’ affirmative defenses are

STRUCK.

       Entered October 30, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
